                                           Case 4:19-cv-00301-KAW Document 77 Filed 09/14/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TERRANCE AMONS, et al.,                           Case No. 4:19-cv-00301-KAW
                                   8                     Plaintiffs,                         ORDER DENYING PLAINTIFFS'
                                                                                             MOTION TO CERTIFY
                                   9              v.                                         DEFENDANTS' APPEAL AS
                                                                                             FRIVOLOUS; ORDER STAYING CASE
                                  10       PITTSBURG CITY OF, et al.,                        PENDING APPEAL
                                  11                     Defendants.                         Re: Dkt. No. 67
                                  12
Northern District of California
 United States District Court




                                  13           On June 11, 2020, the Court denied Defendants City of Pittsburg, Jesus Arellano, and
                                  14   Dillon Tindall’s motion for summary judgment. On July 10, 2020, Defendants appealed the denial
                                  15   of qualified immunity with respect to the officers’ alleged use of excessive force. On July 15,
                                  16   2020, Plaintiffs filed the instant motion to certify the appeal as frivolous.
                                  17           Upon review of the moving papers, the Court finds this matter suitable for resolution
                                  18   without oral argument pursuant to Civil Local Rule 7-1(b), and, for the reasons set forth below,
                                  19   DENIES Plaintiff’s motion to certify the appeal as frivolous.
                                  20                                         I.    BACKGROUND1
                                  21           On June 11, 2020, the Court denied Defendant’s motion for summary judgment. On July
                                  22   10, 2020, Defendants City of Pittsburg, Jesus Arellano, and Dillon Tindall timely filed a notice of
                                  23   appeal challenging the denial of qualified immunity with respect to the officers’ alleged use of
                                  24   excessive force. (Dkt. No. 65.)
                                  25           On July 15, 2020, Plaintiffs filed a motion to certify the appeal as frivolous. (Pls.’ Mot.,
                                  26   Dkt. No. 67.) On July 29, 2020, Defendants filed an opposition. (Defs.’ Opp’n, Dkt. No. 72.) On
                                  27
                                       1
                                  28    The Court hereby incorporates the factual background set forth in the Order Denying
                                       Defendants’ Motion for Summary Judgment. (6/11/20 Order, Dkt. No. 62.)
                                           Case 4:19-cv-00301-KAW Document 77 Filed 09/14/20 Page 2 of 4




                                   1   August 2, 2020, Plaintiffs filed a reply and a request for judicial notice. (Pls.’ Reply, Dkt. No. 73;

                                   2   Pls.’ RJN, Dkt. No. 74.)2

                                   3                                      II.      LEGAL STANDARD
                                   4          Generally, a district court’s denial of qualified immunity is immediately appealable.

                                   5   Mitchell v. Forsyth, 472 U.S. 511, 528 (1985). Such an appeal “divests the district court of

                                   6   jurisdiction to proceed with trial” on the issues involved in the appeal. Chuman v. Wright, 960

                                   7   F.2d 104, 105 (9th Cir. 1992). Under appropriate circumstances, however, a district court may

                                   8   certify an appeal as frivolous and proceed to trial. Padgett v. Wright, 587 F.3d 983, 985 (9th Cir.

                                   9   2009) (per curiam). A “frivolous qualified immunity claim is one that is unfounded, ‘so baseless

                                  10   that it does not invoke appellate jurisdiction.’” Marks v. Clarke, 102 F.3d 1012, 1017 n.8 (9th Cir.

                                  11   1996) (quoting Apostol v. Gallion, 870 F.2d 1335, 1339 (7th Cir. 1989)).

                                  12                                            III.   DISCUSSION
Northern District of California
 United States District Court




                                  13          Plaintiffs argue that the appeal should be certified as frivolous because: (1) the officers’

                                  14   appeal is based on disputed issues of fact; and (2) the appeal is “a ploy to play games with the trial

                                  15   schedule.” (Pls.’ Mot. at 5-6.)

                                  16          A.    Whether the appeal is frivolous due to the existence of disputed facts.
                                  17          Plaintiffs argue that the interlocutory appeal is frivolous because there are genuine disputes

                                  18   of material fact. (Pls.’ Mot. at 5.) The Court disagrees.

                                  19          “The mere presence of disputed facts—without more—does not render such an appeal

                                  20   frivolous.” Martinez v. City of Pittsburg, No. 17-CV-04246-RS, 2019 WL 1491676, at *1 (N.D.

                                  21   Cal. Apr. 4, 2019) (citing Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 945 (9th Cir.

                                  22   2017); Ames v. King Cty., 846 F.3d 340, 347 (9th Cir. 2017)). Here, Defendants challenge

                                  23   whether, viewing the evidence in the light most favorable to Plaintiffs, the officers are still entitled

                                  24   to qualified immunity as a matter of law. (Def.’s Opp’n at 5-6.) Specifically, Defendants contend

                                  25   that the undersigned failed to recognize that Decedent’s reaching in the handgun’s vicinity was the

                                  26
                                  27   2
                                         The Court denies Plaintiffs’ request for judicial notice on the grounds that it was filed in
                                  28   connection with the reply, thereby denying Defendants an opportunity to oppose it. Furthermore,
                                       the documents have no bearing on the pending motion.
                                                                                          2
                                           Case 4:19-cv-00301-KAW Document 77 Filed 09/14/20 Page 3 of 4




                                   1   issue in this case regardless of whether he intended to unbuckle his seatbelt or reach for the gun.

                                   2   See id. at 6.3 This is not a sham argument, and is, therefore, not frivolous. See Marks v. Clarke,

                                   3   102 F.3d at 1017 n.8; see also Apostol, 870 F.2d at 1339.

                                   4          Moreover, that the district court is of the opinion that Defendants are unlikely to prevail on

                                   5   appeal also does not render it frivolous. To find otherwise would divest the Ninth Circuit of

                                   6   jurisdiction if the district court made a frivolity finding to remain consistent with its denial of

                                   7   summary judgment. Regardless of the undersigned’s opinion on the merits, the Court agrees with

                                   8   Defendants that this appeal should be resolved by the Ninth Circuit. (See Defs.’ Opp’n at 5.)

                                   9          Accordingly, the existence of disputed facts does not render the appeal frivolous.

                                  10          B.    Whether the appeal is a ploy to disrupt the trial schedule.
                                  11          Plaintiffs argue that Defendants filed the appeal merely to delay the trial schedule based on

                                  12   the fact that Defendant City of Pittsburg recently lost a similar appeal involving “integral
Northern District of California
 United States District Court




                                  13   participation.” (Pls.’ Mot. at 6; Pls.’ Reply at 6.) In opposition, Defendants argue that they are

                                  14   acting in good faith and that, due to the pandemic, jury trials cannot go forward anyway, so there

                                  15   is no viable trial schedule to disrupt. (Defs.’ Opp’n at 9.)

                                  16          Whether a defendant is entitled to qualified immunity depends on the facts of the case, and

                                  17   Martinez v. City of Pittsburg involved several officers restraining the decedent. Ninth Circuit

                                  18   Mem., No. 19-15550, 17-cv-04246-RS (Jun. 18, 2020), ECF No. 101. Given that the legal

                                  19   determination is fact specific, Defendants’ knowledge that the Martinez appeal was unsuccessful,

                                  20   without more, does not mean that this appeal was filed for the purposes of delay.

                                  21          Thus, the undersigned does not find that the appeal was filed to delay the proceedings.

                                  22

                                  23

                                  24   3
                                         That Defendants’ qualified immunity argument regarding Officer Arellano did not address the
                                  25   reaching argument is an issue for the appellate court to resolve. In the motion for summary
                                       judgment, Defendants simply argued that Officer Arellano “did not use any force, deadly or
                                  26   otherwise, and had no meaningful involvement in Officer Tindall’s decision to use deadly force.”
                                       (Dkt. No. 43 at 23.) While there may be a valid argument that Officer Arellano is entitled to
                                  27   qualified immunity, Defendants did not make one, and it is surely not the trial court’s
                                       responsibility to make arguments for the moving party. Thus, since Officer Arellano did, as a
                                  28   matter of law, use a high level of force in pointing his firearm at and giving commands to
                                       Decedent, the Court found that he was not entitled to qualified immunity. (6/11/20 Order at 7.)
                                                                                          3
                                          Case 4:19-cv-00301-KAW Document 77 Filed 09/14/20 Page 4 of 4




                                   1                                         IV.     CONCLUSION

                                   2           For the reasons set forth above, Plaintiffs’ motion to certify the appeal as frivolous is

                                   3   DENIED.

                                   4           Additionally, the case is STAYED under the court’s inherent powers pending the outcome

                                   5   of the appeal to conserve judicial resources. The parties are, however, encouraged to engage in

                                   6   alternative dispute resolution efforts at either the appellate or district court levels.

                                   7           IT IS SO ORDERED.

                                   8   Dated: September 14, 2020
                                                                                               __________________________________
                                   9                                                           KANDIS A. WESTMORE
                                  10                                                           United States Magistrate Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
